                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JIAXING SUPER LIGHTING ELECTRIC                    Case No. 18-cv-05091-EMC (TSH)
                                         APPLIANCE CO., LTD., et al.,
                                   8
                                                          Plaintiffs,                       DISCOVERY ORDER
                                   9
                                                   v.                                       Re: Dkt. No. 150
                                  10
                                         LUNERA LIGHTING, INC.,
                                  11
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Super Lighting and John Bruggeman have filed a joint discovery letter brief concerning

                                  14   Bruggeman’s assertions of privilege and confidentiality. ECF No. 150. The Court orders as

                                  15   follows:

                                  16          1.        Bruggeman cannot use his Non-Disclosure Agreement (“NDA”) to avoid

                                  17   producing documents or answering questions in a deposition. The law imposes obligations on

                                  18   private parties concerning documents they must produce and testimony they must provide, and

                                  19   private parties cannot enter into contracts with each other to avoid these legal obligations. To

                                  20   protect the confidentiality of Bruggeman’s testimony and the materials in his possession, custody

                                  21   or control, the Court will enter a protective order that will limit who may have access to his

                                  22   documents and testimony.

                                  23          2.        For the time being, the Court will not decide whether Lunera no longer possesses

                                  24   any claim of attorney-client privilege due to the company being out of business. As of now, no

                                  25   proper assertion of privilege has yet been made because every entry in the privilege log says

                                  26   “Confidential trade secret and proprietary information subject to a nondisclosure agreement,”

                                  27   which is not an invocation of attorney-client privilege. In his forthcoming document production,

                                  28   Bruggeman may redact entries constituting true attorney-client privileged communications (as the
                                   1   law defines the privilege, not as the NDO defines confidentiality) and serve an amended privilege

                                   2   log. It may be that if these redactions are minimal, Super Lighting won’t care about them. Super

                                   3   Lighting is free to challenge any of those redactions, including asserting again its argument that

                                   4   the privilege no longer exists at all.

                                   5           3.      The Court also allows true trade secret redactions (again, as the law defines trade

                                   6   secrets, not as the NDO defines confidentiality), together with an amended log. Super Lighting is

                                   7   free to challenge any of those redactions too.

                                   8           4.      The Court orders Super Lighting and Bruggeman to meet and confer and within

                                   9   seven days to file either a stipulated proposed protective order or competing orders with a joint

                                  10   discovery letter brief discussing each side’s proposal. The Court encourages Super Lighting and

                                  11   Bruggeman to use one of the District’s model orders.

                                  12           5.      As of this writing, Bruggeman’s counsel do not appear on the Court’s docket.
Northern District of California
 United States District Court




                                  13   Accordingly, the Court orders Super Lighting to email this order to Bruggeman’s counsel.

                                  14           6.      If further disputes arise, Super Lighting or Bruggeman shall either inform the

                                  15   Courtroom Deputy or file another joint discovery letter brief.

                                  16           IT IS SO ORDERED.

                                  17

                                  18   Dated: May 28, 2021

                                  19
                                                                                                     THOMAS S. HIXSON
                                  20                                                                 United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
